Case 2:18-cv-02523-WDK-MRW Document 74 Filed 05/13/19 Page 1 of 2 Page ID #:6692



       THE FLEISHMAN LAW FIRM
   1   Charles J. Fleishman Bar# 46405
       Paul A. Fleishman Bar # 251657
   2   21243 Ventura Blvd. Suite 141
       Woodland Hills, CA 91364
   3   Telephone: (818)805-3161
       Fax: (818)805-3163
   4   erisa@erisarights.com
       Attorneys for Plaintiff
   5
   6
   7
   8
   9                        UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
  12
  13
       HOLLY ODD,                                 Case No. 2:18-cv-02523-DMG-MRW
  14
  15                   Plaintiff,
                                                     PLAINTIFF’S NOTICE OF APPEAL
  16   v.                                            TO THE NINTH CIRCUIT
  17   DELTA AIR LINES, INC., a
  18   corporation; DELTA FAMILY-CARE
       DISABILITY AND SURVIVORSHIP
  19   PLAN, an ERISA plan; DOES 1
  20   through 10, inclusive,
  21                   Defendants.
  22
  23         Notice is hereby given that HOLLY ODD, Plaintiff in the above named case,
  24   hereby appeals to the United States Court of Appeals for the Ninth Circuit from the
  25   Judgment entered in this action on the 24th day of April, 2019.
  26         Plaintiff/appellant, Holly Odd, is represented by Charles J. Fleishman and
  27   Paul A. Fleishman, 21243 Ventura Blvd #141, Woodland Hills, California 91364.
  28
                                                 i
Case 2:18-cv-02523-WDK-MRW Document 74 Filed 05/13/19 Page 2 of 2 Page ID #:6693




   1
   2         Defendants/appellees, Delta Air Lines, Inc. and Delta Family-Care and
   3   Survivorship Plan are represented by Charles N. Bland of Bland, Navarro & Weber
   4   LLP, 444 South Flower Street, Suite 2160, and J. Timothy McDonald of Thompson
   5   Hine LLP, Two Alliance Center, Suite 1600, 3560 Lenox Road, Atlanta Georgia
   6   30326.
   7
   8   Dated: May 13, 2019
   9
       /s/Paul Fleishman
  10   Paul Fleishman
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               ii
